                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION


DEUTSCHE BANK NATIONAL TRUST
COMPANY, AS TRUSTEE OF VENDEE
MORTGAGE TRUST 2010-1,

              Plaintiff,

v.                                                     Case No. 3:18-cv-1315-J-34MCR

WILLIAM H. BRANTLEY, SR., SHIRLEY
BRANTLEY, WILLIAM H. BRANTLEY,
JR., BRENDA G. BRANTLEY DAVIS,
UNKNOWN SPOUSE OF WILLIAM
BRANTLEY, JR., UNKNOWN SPOUSE
OF BRENDA G. BRANTLEY DAVIS,
WHISPER CREEK OF CLAY COUNTY
HOMEOWNERS ASSOCIATION,
UNKNOWN TENANT 1, and UNKNOWN
TENANT 2,

              Defendants.


                                        ORDER

       THIS CAUSE is before the Court on Plaintiff’s Motion to Remand to State Court

(Doc. 7, Motion) filed on December 6, 2018. Defendants initially removed this action to

federal court on November 6, 2018 (Doc. 1, Removal Notice).           Upon reviewing the

Defendants’ Removal Notice, the Court determined it lacked sufficient information to

determine whether it had subject matter jurisdiction over the action.         See Doc. 4

(Jurisdiction Order), filed November 15, 2018. Accordingly, it directed the Defendants to

provide the Court, no later than November 30, 2018, with information to clarify the basis of

the Court’s jurisdiction over the matter. Jurisdiction Order at 5. The Defendants failed

to respond to the Court’s Jurisdictional Order.
        The Plaintiffs subsequently filed their Motion on December 6, 2018, seeking to

remand the action to state court. See Motion at 6. The Defendants have yet to respond

to Plaintiff’s Motion. 1 In the meantime, the Court issued an Order to Show Cause to

Defendants as to why sanctions should not be imposed for Defendant’s failure to comply

with the Court’s Jurisdiction Order of November 15, 2018. See Doc. 8 (Show Cause

Order), filed December 19, 2018.            In the Show Cause Order, the Court directed the

Defendants to respond by January 7, 2019. See id. at 1. The Defendants have also

failed to respond to the Court’s Show Cause Order.

        The party seeking to invoke the Court’s diversity jurisdiction bears the burden of

establishing by a preponderance of the evidence that the jurisdictional prerequisites are

met. See McCormick v. Aderholt, 293 F.3d 1254, 1257 (11th Cir. 2002); see also Taylor

v. Appleton, 30 F.3d 1365, 1367 (11th Cir. 1994) (noting that the “pleader must

affirmatively allege facts demonstrating the existence of jurisdiction”).                 Here, despite

being given several opportunities to demonstrate to the Court that the Court has jurisdiction

over this matter, the Defendants have not done so. Having failed to respond to the Court’s

Orders, as well as having failed to provide the Court with information establishing its

subject matter jurisdiction over this action, the Court determines that this case is due to be

remanded to state court.



        In light of the foregoing, it is ORDERED:




1Plaintiff served the Motion on December 6, 2018. See Motion at 6. Pursuant to the Federal Rules of
Civil Procedure and the Local Rules of the Middle District of Florida, a response was required to be served
and filed on or before December 20, 2019. As of the date of this Order, a response has not been filed.




                                                   -2-
       The Clerk of the Court is directed to remand this case to the Circuit Court of the

Fourth Judicial Circuit, in and for Clay County, Florida, and to transmit a certified copy of

this Order to the clerk of that court.



       DONE AND ORDERED in Jacksonville, Florida this 18th day of January, 2019.




ja

Copies to:

Counsel of Record
Pro Se Parties
Fourth Judicial Circuit, Clay County, Florida




                                            -3-
